Citation Nr: 0029010	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  96-42 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for arthritis of the left 
hip.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1959 to 
August 1961 and from November 1961 to December 1980.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.  In November 1998, the veteran was afforded a 
hearing before the undersigned Board member and, in March 
1999, his claim was remanded to the RO for further 
evidentiary development. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal is of record.

2. The evidence bearing on the question of whether the 
veteran's left hip arthritis began during his active 
military service is conflicting, but is in approximate 
balance.


CONCLUSION OF LAW

Service connection for left hip arthritis is in order as it 
is at least as likely as not that the disability was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for left hip 
arthritis.  The Board, having remanded his claim to the RO 
for further development is satisfied that all relevant facts 
have now been properly developed.  The VA medical opinion and 
additional medical and service records obtained by the RO are 
associated with the claims file and no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a), as constituted both before 
and after October 30, 2000.

Factual Background

Service medical records reflect that in August 1960 the 
veteran was seen with complaints of a sore back.  Tender 
paraspinal muscles were noted.  In September 1960, he 
complained of a left indirect inguinal hernia.  In November 
1971, the veteran complained of pain his left groin and said 
he could hardly move his leg.  It was noted that he had pain 
in his left inguinal region on extension of the left leg.  
Further, it was noted that he had undergone a left inguinal 
hernia repair in 1961.  He compared the pain he had in 
November 1971 to that he had at the time of his 1961 surgery.  
The diagnostic impression was left inguinal pain.  The 
veteran complained of a recurrence of the left inguinal pain 
in December 1971.  It was noted that his physical examination 
findings were unremarkable except that his adductor tendons 
appeared tight.  

In January 1977, when the veteran was treated at Hempstead 
Hospital, he denied a history of symptoms or findings of any 
spine or joint disorders.  In November 1977, he was treated 
at the Public Health Service facility (now known as Bayley 
Seton Hospital) on Staten Island for abdominal pain radiating 
to the back and morning joint pain that disappeared shortly 
after waking.  The diagnosis was acute viral hepatitis.  When 
examined for retirement in December 1980, a musculoskeletal 
abnormality was not reported.

Service personnel records show that for the three years prior 
to his final separation, the veteran was assigned to duty as 
a Navy recruiter.  For the six and one half-year period 
preceding that assignment, he served as an A-6 system 
organizational maintenance technician.  Prior to that, he 
served as an ordnance check crew leader, a small arms 
instructor and a weapons loading crewmember.

Post service, in May 1982, the veteran was seen at Bayley 
Seton Hospital with complaints of a more than twenty-year 
history of left leg pain.  The pain, in his left inguinal 
area, had become more severe in the past three months, 
especially after walking for long periods of time.  The 
veteran was very tender over the left inguinal area, but was 
not painful over the hip joint.  The left hip had full range 
of motion.  Tenderness was noted at the inguinal canal during 
coughing.  X-rays of the left hip showed mild degenerative 
changes in the roof of the acetabulum with small osteophyte 
formation.  The assessment was left inguinal pain with 
possible painful scar and possible nerve entrapment.

An April 1983 VA examination report is not referable to 
complaints or findings of left hip pain.

A February 1992 left hip x-ray, from Bayley Seton Hospital, 
shows sclerosis of the superior rim of the acetabulum with 
marginal osteophytes arising from the femoral head and the 
margins of the acetabulum.  The impression was marked 
osteoarthritis. 

Medical records from the USAF Medical Center at Andrews Air 
Force Base (hereinafter referred to as "Andrews AFB"), 
reflect that, in April 1995, the veteran underwent a total 
left hip replacement.  According to the hospital records, the 
veteran complained of progressive left hip pain for the last 
twenty years that was now constant and occurred at night.  He 
limped and his activity status significantly decreased.  The 
veteran also reported progressive right hip pain.  X-rays on 
admission revealed severe bilateral hip degenerative joint 
disease.  The discharge diagnosis was bilateral degenerative 
joint disease, left hip greater than right hip.

In March 1996, the veteran underwent a total right hip 
replacement at Andrews AFB.  In letters dated in April 1996 
and March 1997, D.M., M.D., the veteran's second orthopedic 
surgeon, said he had reviewed the veteran's service medical 
records and noted that the veteran had complained of low back 
pain on several occasions.  Dr. D.M. stated that the low back 
was a common site for referred pain from hip arthritis, and 
that guarding and minimizing the motion of an arthritic hip 
can cause increased motion and pain in the low back.  The 
orthopedist described the veteran as a retired Navy SEAL who 
had a number parachute drops.  In Dr. D.M.'s opinion, as the 
May 1982 x-ray, taken just fourteen months after discharge, 
showed degenerative joint disease of the hip, the veteran's 
arthritis was the result of strenuous activity, including 
high repetitive hip trauma activity during service.  The 
specialist believed that the veteran's early hip arthritis 
had its onset during his active service but had presented as 
low back pain. 

At his November 1996 personal hearing at the RO, the veteran 
testified that he had left hip pain that started in September 
1970.  While not painful, it would sometimes just go out from 
under him and cause him to fall.

In May 1997 a VA physician reviewed the veteran's medical 
records with reference to the question of service connection 
for bilateral arthritis of the hips.  He agreed with Dr. 
D.M.'s opinion that the pain of osteoarthritis of the hip may 
be referred to other areas.  But, in the VA doctor's opinion, 
the veteran's osteoarthritis of the hip was not related to 
active service.

At his November 1998 Board hearing, the veteran testified 
that he had not been a Navy SEAL, but did spend three years 
training SEAL members in small arms marksmanship.  During 
that tour of duty, he participated in daily five-mile runs 
with the trainees.  During most of his active duty career he 
had been an aviation ordnance man, which involved a lot of 
heavy lifting, but was never trained in proper lifting 
procedures.  The veteran said he fell on several occasions 
while serving aboard the U.S.S. Independence.  He did not 
describe any parachute training or activity during service.  

In a May 1999 statement in response to the RO's inquiry 
regarding the specifics of his parachute activity during 
service, the veteran reported that, from 1964 to 1968, he was 
a member of the Johnsville Parachute Club.  He made 33 jumps 
while stationed at the Naval Air Development Center in 
Johnsville, Pennsylvania.

Pursuant to the Board's March 1999 remand, in December 1999, 
a VA orthopedist reviewed the veteran's records.  Noting that 
a current examination would not be helpful, the orthopedic 
surgeon disagreed with Dr. D.M.'s opinion that the veteran's 
early hip arthritis presented as low back pain and observed 
that there were only two references to back pain in the 
records.  Further, the VA orthopedist said that no 
relationship had been established between the veteran's left 
groin pain and hip arthritis.  In the VA doctor's opinion, 
most cases of osteoarthritis of the hip developed 
spontaneously, and that was what occurred to the veteran.

In a September 2000 orthopedic evaluation, J.D.S., M.D., said 
he examined the veteran for an opinion regarding the onset of 
bilateral hip osteoarthritis.  The veteran gave a history of 
parachute jumping in service with treatment for hip pain, 
identified as a hernia, from 1974 onwards and no x-rays 
taken.  Post service, degenerating hips were noted.  Dr. 
J.D.S. noted his inability to review the veteran's service 
medical records and that there was no evidence of any 
incident or injury to the hip.  In the orthopedist's opinion, 
the history provided by the veteran sounded clinically like a 
significantly progressive degenerative arthritis, although no 
x-rays were taken in the 1970s.  Further, Dr. J.D.S. opined 
that such problems did not develop spontaneously and it 
appeared the veteran's problem developed over a number of 
years.  The specialist said that frequently such problems did 
occur in people without any specific injury or incident of 
any activity that caused it and were often idiopathic, 
although trauma could cause such problems.  Nevertheless, the 
orthopedist said that, even with a silent osteoarthritis 
joint, in the hip or another joint, ensuing trauma on the 
joint could cause a silent problem to become one that 
required treatment.

In an October 2000 statement, A.M.G., M.D., apparently an 
occupational medicine specialist, reviewed the veteran's 
records, including Dr. D.M.'s statements and the December 
1999 VA medical opinion.  She said that if the assumption was 
true that the veteran suffered frequent and repeated trauma 
to his hip from high impact activities including, but not 
restricted to, parachute activities, it was as likely as not 
that such repetitive insults could lead to early degenerative 
joint disease of the hip.  Dr. A.M.G. noted that the first 
objective evidence of hip disease was in May 1982, when the 
veteran reported left hip pain for a long time.  In February 
1992, marked osteoarthritis was shown on x-ray and both x-
rays described acetabular disease.  Dr. A.M.G. disagreed with 
Dr. D.M.'s opinion that the episodes of back pain during 
service were related to the arthritis of the hip.  It was 
conceivable, according to Dr. A.M.G., that significant hip 
disease could result in altered biomechanics and resultant 
low back pain, but there was no objective evidence that 
existed.  The doctor noted the veteran's multiple complaints 
of left inguinal pain during service which were attributed to 
an earlier inguinal hernia repair and opined that it was not 
unusual for joint disease of the hip to present as inguinal 
pain.  She stated that the natural history of osteoarthritis 
suggested a slowly progressive degenerative joint disease 
that could occur with or without significant insult or 
specific injury to joints.  The occurrence of severe 
osteoarthritis at an early age usually raised the suspicion 
of significant trauma and resultant injury that occurred 
several years prior to onset.  Dr. A.G. said that it was as 
likely as not that the veteran's alleged trauma, as the 
result of high impact activities, could have been the insult 
that triggered the onset of his osteoarthritis and resulted 
in the development of his progressively worsening joint 
disease.  In the doctor's opinion, it was more likely than 
not, given the slow progressive nature of degenerative joint 
disease, that the veteran's hip disease started several years 
prior to May 1982 and, thus was related to service.

Analysis

According to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Even if there is no record of 
arthritis in service, its incurrence in service will be 
presumed if it was manifest to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(1999).  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

The veteran has contended that service connection should be 
granted for arthritis of the left hip.  Medical records 
reflect several complaints of low back pain and repeated 
complaints of left inguinal pain.  Service personnel records 
reflect that during his over twenty year military career, the 
veteran was an A-6 system organizational maintenance 
technician, an instructor in a small arms training unit and 
an ordnance crew leader.  He testified that his work involved 
heavy lifting and he never received training in proper 
lifting techniques.  Fourteen months after discharge from 
service, in May 1982, the veteran reported a lengthy history 
of left hip pain and x-rays showed mild degenerative changes 
in the roof of the acetabulum with small osteophyte 
formation.  He underwent a total left replacement in 1995. 

As the medical evidence of record shows, three non-VA 
physicians opined that the veteran's osteoarthritis of the 
hip was a progressive disease that started in service.  Drs. 
A.M.G, J.D.S. and D.M., concluded that the veteran's 
arthritis of the left hip started prior to May 1982, and was 
more likely than not caused by the trauma of high impact 
activities.  The doctors disagreed with the December 1999 VA 
medical opinion that osteoarthritis may spontaneously occur 
and was not related to service.  Given the veteran's long 
history of strenuous activity during service, including 
participation in civilian parachute jumping activities, and 
the disagreement among the physicians regarding the 
significance of the veteran's complaints of left inguinal and 
low back pain in service and their relationship to 
osteoarthritis of the hip, the Board finds that the evidence 
is equally balanced as to whether the veteran's arthritis of 
the left hip was a result of service. 

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, See Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Here, the Board notes that the 1997 and 1999 VA opinions 
concluding that osteoarthritis of the hip was unrelated to 
service were based on a review of the records without 
examination of the veteran.  However, the opinions from Drs. 
D.M. and J.D.S. were formed after examining the veteran.  
Further, Dr. D.M., the orthopedic surgeon who treated the 
veteran also reviewed his service medical records. 

In sum, the Board observes that the evidence shows that the 
veteran had a lengthy military career in which his military 
responsibilities involved heavy lifting and high impact 
activities such as daily running; that fourteen months after 
discharge from service left hip degenerative changes were 
noted on x-ray; and that three physicians have opined that 
the veteran's osteoarthritis of the left hip was a 
progressive disease that more likely than not started in 
service. 

Accordingly, by resolving doubt in the veteran's behalf, the 
Board concludes that service connection for arthritis of the 
left hip is in order.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection is granted for arthritis of the left hip.




		
	ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals



 

